07/27/2022
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                          July 26, 2022

              ANGELA STAMPER (HAYES) v. DARRELL STAMPER

                    Appeal from the Circuit Court for Hamilton County
                           No. 21D1843 Kyle E. Hedrick, Judge
                        ___________________________________

                              No. E2021-01509-COA-R3-CV
                          ___________________________________


The appellant, Darrell Stamper, has appealed the December 16, 2021 order of the Circuit
Court for Hamilton County (“the Trial Court”). As the December 16, 2021 order does not
constitute a final appealable judgment, this Court lacks jurisdiction to consider this appeal.

                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

THOMAS R. FRIERSON, II, J.; D. MICHAEL SWINEY, C.J.; AND JOHN W. MCCLARTY,
J.

Darrell Stamper, McDonough, Georgia, pro se appellant.

Kisha Lorea Cheeks, Chattanooga, Tennessee, for the appellee, Angela Stamper (Hayes).

                                 MEMORANDUM OPINION1

        Pursuant to the requirements of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, the Court directed the appellant to show cause why this appeal should not be
dismissed for lack of subject matter jurisdiction after it became clear that there was no final
judgment from which an appeal as of right would lie. “A final judgment is one that resolves
all the issues in the case, ‘leaving nothing else for the trial court to do.’” In re Estate of

       1
           Rule 10 of the Rules of the Court of Appeals provides:

       This Court, with the concurrence of all judges participating in the case, may affirm,
       reverse or modify the actions of the trial court by memorandum opinion when a
       formal opinion would have no precedential value. When a case is decided by
       memorandum opinion it shall be designated “MEMORANDUM OPINION,” shall
       not be published, and shall not be cited or relied on for any reason in any unrelated
       case.
Henderson, 121 S.W.3d 643, 645 (Tenn. 2003) (quoting State ex rel. McAllister v. Goode,
968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)). This Court does not have subject matter
jurisdiction to adjudicate an appeal as of right if there is no final judgment. See Bayberry
Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless an appeal from an
interlocutory order is provided by the rules or by statute, appellate courts have jurisdiction
over final judgments only.”). The appellant responded to our show cause order, but failed
to show that a final judgment has been entered.

       Specifically, the Trial Court’s December 16, 2021 order, which is the order
appealed, denied the motion to dismiss after finding that the Trial Court had both personal
and subject matter jurisdiction, but did not address the ultimate issues in the petition. As
such, the December 16, 2021 order does not constitute a final appealable judgment.

       “Except where otherwise provided, this Court only has subject matter jurisdiction
over final orders.” Foster-Henderson v. Memphis Health Center, Inc., 479 S.W.3d 214,
222 (Tenn. Ct. App. 2015). As the December 16, 2021 order does not constitute a final
appealable judgment, this Court lacks jurisdiction to consider this appeal. The appeal is
hereby dismissed. Costs on appeal are taxed to the appellant, Darrell Stamper, for which
execution may issue.

                                                         PER CURIAM




                                            -2-